 Case 1:20-cv-00089-DBB Document 34 Filed 08/19/20 PageID.282 Page 1 of 3




Darrel J. Bostwick (4543)
Bruce M. Pritchett (6781)
Meagan L. Rudd (10364)
Jonathan R. Rudd (11422)
Nick S. Nielsen (15902)
THE RUDD FIRM, P.C.
10150 Centennial Parkway, Suite 150
Sandy, Utah 84070
Telephone: (801) 676-5337
dbostwick@ruddfirm.com, bpritchett@ruddfirm.com,
meagan@ruddfirm.com, jonathan@ruddfirm.com, nnielsen@ruddfirm.com
Attorneys for Defendants Ascent Construction, Inc. and Brad L. Knowlton
___

                      IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, NORTHERN DIVISION


ZURICH AMERICAN INSURANCE
COMPANY AND FIDELITY AND
DEPOSIT COMPANY OF MARYLAND,                     STIPULATED EXTENSION OF TIME TO
                                                 OPPOSE ZURICH’S MOTION FOR TRO
              Plaintiff,
                                                         Case No. 1:20-cv-00089-DBB
       vs.
                                                             Judge David B. Barlow
ASCENT CONSTRUCTION, INC., BRAD L.
KNOWLTON, SHONDELL SWENSON
(F/K/A SHONDELL KNOWLTON), J.
SCOTT JOHANSEN, and MARLAINE
JOHANSEN,

              Defendants.


       Pursuant to Local Rule DUCivR 83-6, Plaintiff Zurich American Insurance Company and

Fidelity and Deposit Company of Maryland (“Zurich”), together with Defendants Ascent

Construction, Inc. (“Ascent”) and Brad L. Knowlton (“Brad”) hereby stipulate and agree to a

short, two-day extension for Ascent and Brad to file their Opposition to Zurich’s Motion for
                                                   1
TRO/Preliminary Injunction.
 Case 1:20-cv-00089-DBB Document 34 Filed 08/19/20 PageID.283 Page 2 of 3




       The basis for the stipulation is the complexity of the issues and the overlength brief filed

by Zurich in support of its Motion, requiring more than the usual amount of time to prepare a

response.

       DATED this 19th day of August, 2020.



                                             ____/s/ Bruce M. Pritchett__________________
                                             Bruce M. Pritchett
                                             Counsel for Ascent Construction, Inc. and
                                             Brad L. Knowlton

                                             ____/s/ Connor Cantrell_(by permission)________
                                             Connor Cantrell
                                             Counsel for Zurich American Insurance Co. and
                                             Fidelity and Deposit Company of Maryland




                                                    2
 Case 1:20-cv-00089-DBB Document 34 Filed 08/19/20 PageID.284 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of August, 2020, a true and correct copy of the
attached foregoing document was served by electronic delivery (CM/ECF) to the following:

       Connor Cantrell
       THE HUSTEAD LAW FIRM

       Jon Memmott
       Attorney at Law

       Sean Peck
       PECK HADFIELD BAXTER & MOORE, LLC

       David Wahlquist
       KIRTON MCCONKIE



                                             ______/s/ Bruce Pritchett____________________




                                                   3
